lN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

DONNA MARIE SMITH, §
§ No. 43, 2016
Defendant Below, §
Appellant, § Court Below: Superior Court
§ of the State of Delaware
V. §
§ C.A. No. K13L-01-002
.TP MORGAN CHASE NATIONAL §
BANK and FANNIE MAE, §
§
Plaintiffs Below, §
Appellees. §

Submitted: February 23, 2016
Decided: March 23, 2016

Before STR]NE, Chief Jus_tice; HOLLAND and VAL[HURA, Justices.
0 R D E R

This 23’~" day of March 2016, it appears to the Court that:

(l) On January 29, 2016, the appellant, Donna Marie Smith, filed a notice
of appeal from a Superi0r Court order docketed on December 14, 2015, in a
mortgage foreclosure action. On its face, the notice of appeal was untimely filed.

Under Supreme Court Rule 6(a)(i), the appeal was due to be filed on or before

January13, 2016.1

1 Del. Supr. Ct. R. 6(a)(i) (providing that an appeal in a civil case must be filed within thirty days
"after entry upon the docket of the judgment, order or decree from which the appeal is tal554 A.2d 778, 779 (Del. 1989).
3 Bey v. State, 402 A.2d 362, 363 (Del. l979).